Citation Nr: 0711007	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-18 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1957.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from an August 2004 rating decision of the RO in 
Detroit, Michigan, which in pertinent part, granted the 
veteran's claim for service connection for bilateral hearing 
loss and assigned an initial noncompensable (i.e., 0 percent) 
rating effective as of December 12, 2003.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  

In December 2006, the veteran presented testimony at a 
hearing before the undersigned at the RO.  A transcript of 
this hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's December 2006 personal hearing, he 
testified that his hearing loss had worsened since the last 
July 2004 VA examination.
VA is obliged to provide an examination when there is 
evidence, including a claimant's testimony, that the service-
connected disability has increased in severity since the most 
recent rating examination.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).

Moreover, under the provisions of the VCAA, the assistance 
provided by VA includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c)(4) (2006); see also Green 
v. Derwinski, 1 Vet. App. 121 (1991). 

The Board is therefore of the opinion that, the veteran 
should undergo another audiological evaluation in order to 
secure medical data that would be sufficient for rating 
purposes.

Additionally, the most recent supplemental statement of the 
case (SSOC) was issued on June 22, 2005.  On February 13, 
2006, additional relevant evidence was added to the veteran's 
claims file, consisting of records concerning his evaluation 
and treatment from 2001 to 2005 at the local VA medical 
center (VAMC).  Not all of these records were in his claims 
file when the RO last considered his claim, and he did not 
waive his right to have this additional evidence initially 
considered by the RO.  So to avoid potentially prejudicing 
him, the RO (AMC) must consider this additional evidence 
prior to the Board.  See 38 C.F.R. §§ 19.31, 20.800, 20.1304 
(2006); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
audiogram and Maryland CNC speech 
recognition test to determine the 
current severity of his bilateral 
hearing loss.  His VA claims file must 
be made available to the designated 
examiner for a review of the pertinent 
medical history.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
performed.  The examiner is also 
requested to specifically indicate 
whether the veteran's bilateral hearing 
loss has worsened since his July 2004 
VA evaluation and, if so, to what 
extent.  The examiner should report 
complaints and clinical findings in 
detail including pure-tone threshold 
averages and speech discrimination 
scores, and the basis for the 
examiner's opinion should be fully 
explained.

2.  If the veteran fails to report to 
any scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.

3.  Readjudicate the claim in light of 
the additional evidence submitted since 
the most recent SSOC in June 2005.  If 
it is not granted to his satisfaction, 
send him and his representative a SSOC 
and give them time to respond to it 
before returning the case to the Board 
for further appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b)(2006).

